a Case 4:20-cr-00877-RM-LAB PQcunsiia alilee 02/18/20 Page 1of1

 

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
v.
Bongani Handsom Ndlovu DOB: 1990; South Africa MAGISTRATE'S CASE NO.
Francisco Daniel Diaz DOB: 1995; United States ON-NkIZA Mo

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii), 1324@@)\(T AMV), 1524(a)(1 (BG), and
1324(a)(1)(B (iii)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about February 14, 2020, in the District of Arizona, Bongani Handsom Ndlovu and Francisco Daniel Diaz,
named herein as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and
agree with each other and other persons, known and unknown, to transport certain illegal aliens, including Jaime
Ramirez De La Luz, and did so for the purpose of private financial gain and placing in jeopardy the life of any person;
in violation of Title 8, United States Code, Sections 1324(a)(1)(A) (ii), 1324(a)(1)(A)(v)(1),1324(a)(1)(B)(D), and
1324(a)(1)(B){iii) :

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about February 14, 2020, in the District of Arizona (Why), United States Border Patrol Agents (BPA)
encountered a 1997 Volkswagen Cabrio at the SR-85 immigration checkpoint with three visible occupants. The driver
Francisco Daniel Diaz told the agent that he went to the border to drop off his uncle and to pick up his friend as well.
The vehicle was referred to secondary where BPA determined that the two passengers, Bongani Handsom Ndlovu
and a male juvenile, were in the U.S. illegally. The male juvenile told the agent that his father was in the trunk. BPA
found one illegal alien hiding in the trunk and was identified as Jaime Ramirez De La Luz.

Material witness Jaime Ramirez De La Luz stated that he had arranged to be smuggled into the United States for
money. He said that he crossed the border illegally.

“
In a post-Miranda statement, Ndlovu said that he and his friend Diaz traveled from Las Vegas to the gas station in
Lukeville. He said that two approached his friend and spoke to him before getting into the car. He said that one person
got into the back seat and the other person got inside the trunk.

In a post-Miranda statement, Diaz said he agreed to pick up some people in Lukeville and transport them to Phoenix
for $1,000 USD. He said that he friend Ndlovu agreed to go with him and Ndlovu agreed to take his car. When they
got to Lukeville, two people got into the car. He was told that that both subjects would have identifications on them
and because they would be passing through a checkpoint. Diaz said that as they approached the checkpoint, one of the
subjects told him that he wanted to get inside the trunk. He stopped and the subject got inside the trunk.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Jaime Ramirez De La Luz

 

 

 

Pa
Detention Requested SIGNAT. F COMPLAINANT
Being duly sworn, I declare that the foregoing is
true and correct to the best of my know]edge. 4
AUTHORIZED BY: AUSA JAA/‘n 4 OFFICIAL TITLE
Border Patrol Agent

 

Sworn to before me and subscribed in my presence.

 

 

 

SIG MAGISTRATE JUDGE? DATE
February 18, 2020

 

1) See¥€deral rules of Criminal Procedure Rules 3 and 54

 
